Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 1/3/2022 has been entered. Claims 1-21 remain pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere et al. (“Mobile Surface Reflectometry”, 2016), in view of Brown et al. (Pub. No. 2018/0091728), and further in view of Lensch et al. (“Image-Based Reconstruction of Spatial Appearance and Geometric Detail”, 2003).

Regarding claim 1, Riviere discloses a method of obtaining a spatially varying bidirectional reflectance distribution function (svBRDF) for a flat object, comprising:
using a first video capture device and a first light source to capture a first flash video of an area of interest at a relatively fixed distance less than 50 cm over the surface of the flat object (Section 3.1, 1st paragraph: “The acquisition process proceeds as follows: The user points the mobile device’s back camera (and flash) at the planar reflectance sample from a distance of roughly 50 cm above the sample and then proceeds to capture a video sequence while sequentially capturing data from several directions over the upper hemisphere”);
aligning video frame images from the captured first flash video into a single panorama with observations from multiple light and view locations for each of a plurality of pixels (Section 3.1, last paragraph: “We register the captured frame to the canonical frontal viewpoint using a combination of sparse feature tracking and optical flow. We do not rely on the detection of the ColorChecker chart as not all colour checkers are guaranteed to be visible for all frames during a typical handheld capture sequence. Instead, we detect and track sparse 2D features [HS88] across the sequence of frames captured with flash illumination and compute homography matrices for 2D projection of all the frames to the first canonical frame (captured at normal incidence). We further refine the registration using a dense optical flow [LK81] based image warping”. In particular, identical features across the sequence of video frames are tracked and matched with one another. This could be interpreted as aligning the video frames. Since the aligned video frames produces a wider field of view than any individual video frame, they could be thought of as a panorama. Furthermore, a point on the surface of the flat object could appear in a first frame captured at a first location and a second frame captured at a second location. Thus, it could be said that the pixel at that point is observed from multiple light and view locations);


fitting a bidirectional reflectance distribution function (BRDF) to each of the plurality of  (See section 3.4).
Riviere, however, does not disclose: (1) reviewing each of the video frame images from the captured first flash video and rejecting blurry video frames detected upon review of each of the video frame images from the captured first flash video, and (2) clustering the plurality of pixels into a plurality of clusters by similar appearance, and fitting a BRDF to each of the plurality of clusters.
Regarding (1), Brown teaches reviewing each of video frame images from a captured video and rejecting blurry video frames detected upon the review of each of the video frame images from the captured video (See pars. 225-226 and Figs. 7I-7J. In particular, Fig. 7I and the associated par. 225 discloses a video recording device that detects blurry frames during a video recording and displays a prompt asking a user whether he/she wishes to remove them. Fig. 7J and associated par. 226 further discloses that alternatively, the user can remove the blurry frames in a video review mode after the video recording is completed).
Brown and Riviere are in the same field of video processing. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the blurry frames removal technique of Brown into Riviere to remove blurry video frames from the captured first flash video. The motivation would have been to eliminate undesired camera jitter effects.
Regarding (2), Lensch teaches clustering a plurality of lumitexels into a plurality of clusters so that each cluster corresponds to a different material of an object being sampled, and fitting a BRDF to each of the plurality of clusters (Section 7, 1st paragraph).
Lensch and Riviere are in the same field of endeavor. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Lensch into Riviere by clustering the plurality of pixels into a plurality of clusters by similar appearance, and fitting a BRDF to each of the plurality of clusters. The motivation would have been to obtain a compact representation of spatially varying materials that is well suited for rendering purposes (Lensch, section 1, last paragraph).

Regarding claim 6, Riviere in view of Brown and Lensch teaches the method of claim 1, further comprising recursively subdividing and fitting a BRDF and normal vector displacement to each sub-cluster (Lensch, section 7.2. Note that Riviere discloses fitting a normal vector displacement to each pixel (see section 3.3). Therefore, Riviere as modified by Lensch would fit a normal vector displacement to each sub-cluster).

Regarding claim 7, Riviere in view of Brown and Lensch teaches the method of claim 6, wherein the recursive subdividing and fitting continue until a residual fit error at each pixel is sufficiently low (Lensch, section 7.2: “Fitting just a single BRDF to the initial cluster of course is not sufficient if the concerned object consists of more than one material. Rather, we have to recursively split the clusters to account for the different materials comprising the object. We decide which cluster to split, by computing the following error for all clusters Cj... The cluster Cj with the largest error will be split into two new clusters each with a different BRDF. Further materials can be extracted by further splitting the clusters”, and the caption of Fig. 6: “The initial BRDF is split into two new BRDFs using the covariance matrix. The lumitexels from the initial cluster are distributed according to their distance to the BRDFs. Then we fit the BRDF again to each new cluster. We now iterate the reclustering and fitting until the resulting BRDFs and clusters have converged”).

Regarding claim 8, Riviere in view of Brown and Lensch teaches the method of claim 1, further comprising applying the high-resolution svBRDF to a three-dimensional (3D) object for rendering in an application (See Figs. 11-13 of Lensch).

Regarding claim 9, Riviere in view of Brown and Lensch teaches the method of claim 1, wherein the first video capture device is a mobile phone (Riviere, section 3.1, 1st paragraph: “The acquisition process proceeds as follows: The user points the mobile device’s back camera (and flash) at the planar reflectance sample from a distance of roughly 50 cm above the sample and then proceeds to capture a video sequence while sequentially capturing data from several directions over the upper hemisphere”).

Regarding claim 10, Riviere in view of Brown and Lensch teaches the method of claim 1, wherein the first video capture device is coupled with the first light source (The mobile device in Riviere has a built-in flash).

Regarding claim 11, Riviere in view of Brown and Lensch teaches the method of claim 1, .
However, Lensch discloses that conventional techniques for measuring BRDFs typically use a capture device and a separate light source (section 2, 2nd paragraph: “The reconstruction of spatially varying BRDFs requires one to sample a 6D function in some way. A very naive approach would be to measure the BRDF of every single point on the surface separately, for example, using a gonioreflectometer. It is clear that this method would be tedious if not impossible. A more suitable approach has been taken by Debevec et al. [2000] who constructed the light stage where a point light source spins around the object while a video camera takes several hundreds of images for a fixed view”).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that the capture device and the light source in Riviere could be configured as separate units because this conventional arrangement is well known in the art.

Regarding claim 18, Riviere in view of Brown and Lensch teaches the method of claim 1, wherein the using includes moving the first video capture device over the area of interest in a systematic manner (See Riviere’s Fig. 3c).

Claim 20 recites similar limitations as claim 1, but is directed to a system comprising a light source, a video capture device, and a processor. Since Riviere also discloses such a system, claim 20 can be rejected under the same rationale set forth in the rejection of claim 1.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere in view of Brown and Lensch as applied to claim 1 above, and further in view of Wang et al. (Pub. No. US 2013/0093883).

Regarding claim 2, Riviere in view of Brown and Lensch teaches the method of claim 1, further comprising: 

.
In the same field of endeavor, Wang teaches placing a plurality of reference markers around an area of interest of a target whose BRDF is being measured, and using the plurality of fiducial markers to establish physical locations (Par. 31: “The BRDF reference chart system 100 may further include reference markers 134 and 136, which are generally aligned along the y-direction and x-direction, respectively. The reference markers 134, 136 include indicia from which relative positions of the BRDF reference chart 108 and the target 110 may be determined. From knowledge of the position of the BRDF reference chart 108, the positions of the reference reflectors 128 may also be determined”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Riviere by placing a plurality of fiducial markers around an area of interest of the flat object, and using the plurality of fiducial markers to establish physical locations, as taught by Wang. The motivation would have been to determine relative positions of the flat object in the sequence of image frames.

Regarding claim 3, Riviere in view of Brown, Lensch and Wang teaches the method of claim 2, wherein the placing includes placing each of a plurality of printed fiducial markers at an edge of an area of interest (See par. 31 and Fig. 1A of Wang).

Regarding claim 4, Riviere in view of Brown, Lensch and Wang teaches the method of claim 3, further comprising obtaining a single reference image of the area of interest based on the plurality of printed fiducial markers (Riviere, section 3.1, 1st paragraph: “To establish a reference frame for tracking, we ensure that the first frame is viewing the sample directly from the top at normal incidence”, and last paragraph: “we detect and track sparse 2D features [HS88] across the sequence of frames captured with flash illumination and compute homography matrices for 2D projection of all the frames to the first canonical frame (captured at normal incidence)”. Note that Riviere as modified by Wang would obtain the reference frame based on the plurality of reference markers to determine its relative positions in the sequence of video frames).

Regarding claim 5, Riviere in view of Brown, Lensch and Wang teaches the method of claim 4, further comprising establishing a global coordinate system based on the single reference image (Riviere, section 3.1, last paragraph: “we detect and track sparse 2D features [HS88] across the sequence of frames captured with flash illumination and compute homography matrices for 2D projection of all the frames to the first canonical frame (captured at normal incidence)”. Since all the frames in the sequence are projected to the first canonical (reference) frame, it could be said that the reference frame represents a global coordinate system).

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere in view of Brown and Lensch as applied to claim 1 above, and further in view of Marin et al. (Pub. No. US 2018/0047208).

Regarding claim 12, Riviere in view of Brown and Lensch teaches the method of claim 1, .
In the same field of endeavor, Marin teaches measuring BRDFs of a sample using two cameras and a light source (See par. 96).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Marin into Riviere by using a second video capture device and light source to capture a second flash video of the area of interest at a relatively fixed distance over the surface of the flat object. The motivation would have been to detect different color data for the same object (Marin, par. 96).

Regarding claim 13, Riviere in view of Brown, Lensch and Marin teaches the method of claim 12, further comprising aligning video frame images from the captured second flash video into the single panorama (Since Riviere teaches aligning video frame images from the captured first flash video, a person skilled in the art would infer that Riviere as modified by Marin would do the same for video frame images from the captured second flash video).

Regarding claim 14, Riviere in view of Brown, Lensch and Marin teaches the method of claim 12, wherein the second video capture device is coupled with the second light source (Since Riviere teaches using a mobile phone as a first video capture device and light source, a person skilled in the art would infer that the second video capture device and light source could be replaced with a second mobile device as well).

Regarding claim 15, Riviere in view of Brown, Lensch and Marin teaches the method of claim 12, wherein the second video capture device and the second light source are separate from each other (See Marin’s Fig. 4; first camera 102 and second camera 104 are separate from illumination source 106).

Regarding claim 16, Riviere in view of Brown, Lensch and Marin teaches the method of claim 12, wherein the first and second light sources are the same light source (See Marin’s Fig. 4; illumination source 106 is shared by both first camera 102 and second camera 104).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere in view of Brown and Lensch as applied to claim 1 above, and further in view of Wang et al. (“Local Phase Coherence and the Perception of Blur”, 2004; “Wang2” hereinafter).

Regarding claim 17, Riviere in view of Brown and Lensch teaches the method of claim 1, further comprising: 
.
In the same field of image analysis, Wang2 teaches computing a shifted and scaled Fourier transform of an image to determine whether the image is blurry (See section 2; F(s, p) represents a shifted and scaled Fourier transform).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang2 into Riviere (as modified by Brown) by computing a shifted and scaled Fourier transform for each video frame image to detect blurry video frames to be discarded. The motivation would have been to propose the disruption of local phase as an alternative and effective measure for the detection of blur (Wang2, page 2, 3rd paragraph).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riviere in view of Brown and Lensch as applied to claim 1 above, and further in view of Sunkavalli et al. (Pub. No. US 2018/0322644).

Regarding claim 19, Riviere in view of Brown and Lensch teaches the method of claim 18, .
In the same field of endeavor, Sunkavalli teaches a method for performing material capture to determine properties of an imaged surface wherein a capture device can be moved in a pattern or grid over the surface (Par. 55: “In embodiments, images captured using a video can be taken by moving a camera planar to a surface. For example, a camera can be moved in a pattern or grid over a surface, with an illuminated light source, such as a flash”). Moving the camera in a grid pattern suggests that the camera could be moved in a sinusoidal top-to-bottom and side-to-side manner.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sunkavalli into Riviere by moving the first video capture device in a grid pattern over the surface of the flat object, wherein the grid pattern may include a sinusoidal top-to-bottom and side-to-side movement. The motivation would have been to ensure that the flat object is covered thoroughly during the image acquisition step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613